Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Claims 1 and 8 have been amended. Claims 1-14 remain pending and have been examined.

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-14 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 5, 8, and 12 are objected to because of the following informalities:  
Claims 5 and 12 each recite “to detect or diagnosis a glaucoma condition,” which Examiner believes contains a typographical error.
Claim 8 recites “the one or more remote individuals operate one or more remote devices” in lines 14 and 15, which Examiner believes contains a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “and the system is configured to:…generate, by the one or more remote individuals operating the one or more remote devices, evaluation data including an overview of the customer's eye health associated with the eye examination based, at least in part, on a review of the one or more subjective refraction tests-results obtained during the first remote analysis portion of the eye examination and the results of the automated image analysis software obtained during the second automated analysis portion of the eye examination.” Claim 1 both recites the system as performing the function of generating evaluation data and that the one or more remote individuals perform the function of generating that evaluation data. Therefore, the claim encompasses a human operator itself as part of the system. Examiner recommends amending the claim to clarify which of the system and remote individual is actually performing the function of generating the evaluation data.
Claims 2-7 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al (US Patent Application Publication 2007/0195267) in view of Hosoi et al (US 5,956,121).

With respect to claim 1, Franz discloses the claimed system for providing a remotely assisted eye examination and for providing evaluation data to a customer including an overview of the  customer's eye health, comprising:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figure 2 element 101, [14], [22], and [23] describe an examination location having a plurality of instruments at which a patient receives an eye examination), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands to enable control of the ophthalmic equipment by one or more individuals during the eye examination (Figure 2, [14], [15], [32]-[34], and [40] describe the exam controller being connected to and controlling the examination equipment based on inputs by a technician), and the ophthalmic equipment located at the diagnostic center at least includes a refractive measurement device and an imaging device (Figure 2 elements 205, 207, and 211, [22], and [25] describe the equipment including imaging devices a refractor);

one or more remote devices operated by one or more remote individuals (Figure 2 element 119, [15], [25], and [43] describe an exam console at a remote diagnostic center operated an eye care practitioner); and

wherein the system is configured to facilitate performance of the eye examination including (i) a first remote analysis portion that enables the one or more remote individuals to remotely perform or review one or more tests during the eye examination ([14], [24]-[26], and [29] describe the remote practitioner communicating with the patient in real-time during the eye examination and reviewing examinations being performed), and (ii) a second automated analysis portion that uses software to assess one or more eye health disorders ([27] and [28] describe the system using software to analyze collected data and indicate probability of an eye disorder), and the system is configured to:

establish, during the first remote analysis portion of the eye examination, one or more connections between the diagnostic center and the one or more remote devices during the eye examination (Figure 2 element 202, [18], [24]-[26], and [38] describe the remote exam console being connected to the examination location), wherein:
the one or more connections provide real-time video conferencing between the one or more remote individuals and a customer located at the diagnostic center ([18], [24], [26], [36], and [38] describe the connection providing real-time videoconferencing between the remote practitioner and the patient); and

refraction results are generated based on one or more refraction tests ([22], [25], and [32] describe a refractor among the equipment used to perform tests on the patient, and refraction information being generated and transmitted);

receiving one or more images of the customer's eye over the network, wherein the one or more images are captured by the imaging device ([25], [26], [27], [33], and Claim 2 describe transmitting images over the network taken by the imaging equipment); 

executing, during the second automated analysis portion of the eye examination, automated image analysis software during the eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders before providing results to the one or more remote devices ([27] and [28] describe the system using software to analyze the collected data, including using the data to determine a cup/disk ratio, and indicate probability of an eye disorder; Figure 1 element 111, [21], and [28] describe the analysis being performed on computer 111, which is separate from exam console 119, i.e. the results. Examiner notes that determination of a cup/disk ratio is performed using retinal images such as those generated using a slit lamp camera or retinal camera, which are part of the analyzed data as described in [25]-[27]);

providing the results generated by the automated image analysis software to the one or more remote devices during the eye examination ([28] and [29] describe providing the results of the analysis to the remote practitioner);

generate, by the one or more remote individuals operating the remote devices, evaluation data including an overview of the customer’s eye health associated with the eye examination based, at least in part, on a review of the refraction results obtained during the first remote analysis portion of the eye examination and the results of the automated image analysis software obtained during the second automated analysis portion of the eye examination ([14], [15], [20], [25], [29], and [32] describe the remote practitioner reviewing the collected data, which includes refraction data and the results of the automated analysis, in order to diagnose the patient and generate an examination report);

but does not expressly disclose:
the equipment controller configured to receive commands over a network to enable remote control of the ophthalmic equipment by the one or more remote individuals;
the refractive measurement device being an auto-phoropter;
the one or more connections enabling the one or more remote individuals to conduct one or more subjective refraction tests for the customer over the network and to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter;
the refraction results being subjective refraction results generated based on the one or more subjective refraction tests.

However, Hosoi teaches that it was old and well known in the art of ophthalmic examination before the effective filing date of the claimed invention to include an auto-phoropter as a refractive measuring device (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”), to configure an equipment controller to receive commands over a network to enable remote control of ophthalmic equipment by one or more remote individuals (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations), to use one or more established connections to enable the one or more remote individuals to conduct one or more subjective refraction tests for a customer over the network (Column 5 lines 3-61 describe the remote individual administering a subjective refraction exam to the patient via the network) and to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter (Column 1 line 64 – Column 2 line 6, Column 2 lines 63-65, and Column 3 lines 2-22 describe using a computer to control the auto-phoropter; Column 5 lines 34-65 describes switching out lenses of the auto-phoropter during an examination), and to generate subjective refraction results based on the one or more subjective refraction tests (Column 5 line 65 – Column 6 line 14 describe generating and outputting the final exam results).
Therefore it would have been obvious to one of ordinary skill in the art of ophthalmic examination before the effective filing date of the claimed invention to modify the system of Franz to include an auto-phoropter as a refractive measuring device, to configure the equipment controller to receive commands over a network to enable remote control of the ophthalmic equipment by the one or more remote individuals, to use the one or more established connections to enable the one or more remote individuals to conduct one or more subjective refraction tests for a customer over the network and to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter, to generate subjective refraction results based on the one or more subjective refraction tests as taught by Hosoi since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case Franz already discloses an equipment controller which receives commands to allow an individual to control ophthalmic equipment including a refractive measurement device, establishing connections between the equipment controller and a remote device used by a remote individual during conducting of refractive tests in an eye examination, and generating results based on those refraction tests. Modifying those elements to include the auto-phoropter as a refractive device and to allow the remote individual to control the lenses of the auto-phoropter over the network via the established connection and then use that subjective test to generate the subjective refraction results as taught by Hosoi would perform that same function in the system of Franz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 5, Franz/Hosoi teach the system of claim 1. Franz further discloses 
wherein the automated image analysis software is configured to analyze the one or more images to detect or diagnosis a glaucoma condition during the eye examination ([28] describes using the cup/disk ratio as part of detecting glaucoma; Examiner notes that determination of a cup/disk ratio is performed using retinal images such as those generated using a slit lamp camera or retinal camera, which are part of the analyzed data as described in [25]-[27]).

With respect to claim 6, Franz/Hosoi teach the system of claim 1. Franz further discloses:
wherein the imaging device is selected from the group consisting of: 
a digital image device ([22] and [25] list multiple imaging devices); 
a biomicroscope ([22] and [31] describe the imaging devices including a biomicroscope); 
a slit lamp (Figure 2 and [25] describe the imaging devices as including a slit lamp camera); and 
a fundus or retinal camera ([22], [25], and [31] describe the imaging devices as including fundus and retinal cameras).

With respect to claim 7, Franz/Hosoi teach the system of claim 1. Franz further discloses wherein:
the one or more images of the customer's eye are captured by the imaging device located at the diagnostic center (Figure 2, [25], and [31] describe collecting the images of the patient’s eyes); 

the one or more images of the customer's eye are transmitted over the network to the one or more remote devices ([23], [25], and [26] describe transmitting the images to the remote device at the remote diagnostic center);

the automated image analysis software analyzing the one or more images to detect or diagnose the one or more eye health disorders ([28] describes using software to analyze the collected data, including using the data to determine a cup/disk ratio, and indicate probability of an eye disorder. Examiner notes that determination of a cup/disk ratio is performed using retinal images such as those generated using a slit lamp camera or retinal camera, which are part of the analyzed data as described in [25]-[27]); and 

the results generated by the automated image analysis software being provided to the one or more remote individuals for review ([28] and [29] describe providing the results of the analysis to the remote practitioner).

With respect to claim 8. A method for providing a remotely assisted eye examination and for providing evaluation data to a customer including an overview of the customer's eye health, comprising:
administering an eye examination at a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figure 2 element 101, [14], [22], and [23] describe an examination location having a plurality of instruments at which a patient receives an eye examination), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands to enable control of the ophthalmic equipment by one or more individuals during the eye examination (Figure 2, [14], [15], [32]-[34], and [40] describe the exam controller being connected to and controlling the examination equipment based on inputs by a technician), and the ophthalmic equipment located at the diagnostic center at least includes a refractive measurement device and an imaging device (Figure 2 elements 205, 207, and 211, [22], and [25] describe the equipment including imaging devices a refractor);


wherein administering the eye examination includes: 
enabling the one or more remote individuals to remotely perform or review one or more tests during the eye examination ([14], [24]-[26], and [29] describe the remote practitioner communicating with the patient in real-time during the eye examination and reviewing examinations being performed), wherein (i) a first remote analysis portion of the eye examination enables the one or more remote individuals operate one or more remote devices (Figure 2 element 119, [15], [25], and [43] describe an exam console at a remote diagnostic center operated an eye care practitioner) and (ii) a second automated analysis portion that uses software to assess one or more eye health disorders ([27] and [28] describe the system using software to analyze collected data and indicate probability of an eye disorder);

establishing, during the first remote analysis portion of the eye examination, one or more connections between the diagnostic center and the one or more remote devices during the eye examination (Figure 2 element 202, [18], [24]-[26], and [38] describe the remote exam console being connected to the examination location), wherein:
the one or more connections provide real-time video conferencing between the one or more remote individuals and a customer located at the diagnostic center ([18], [24], [26], [36], and [38] describe the connection providing real-time videoconferencing between the remote practitioner and the patient); and

refraction results are generated based on one or more refraction tests ([22], [25], and [32] describe a refractor among the equipment used to perform tests on the patient, and refraction information being generated and transmitted);

receiving one or more images of the customer's eye over the network, wherein the one or more images are captured by the imaging device ([25], [26], [27], [33], and Claim 2 describe transmitting images over the network taken by the imaging equipment); 

executing, during the second automated analysis portion of the eye examination, automated image analysis software during the eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders before providing results to the one or more remote devices ([27] and [28] describe the system using software to analyze the collected data, including using the data to determine a cup/disk ratio, and indicate probability of an eye disorder; Figure 1 element 111, [21], and [28] describe the analysis being performed on computer 111, which is separate from exam console 119, i.e. the results. Examiner notes that determination of a cup/disk ratio is performed using retinal images such as those generated using a slit lamp camera or retinal camera, which are part of the analyzed data as described in [25]-[27]);

providing the results generated by the automated image analysis software to the one or more remote devices during the eye examination ([28] and [29] describe providing the results of the analysis to the remote practitioner);

generating, by the one or more remote individuals operating the remote devices, evaluation data including an overview of the customer’s eye health associated with the eye examination based, at least in part, on a review of the refraction results obtained during the first remote analysis portion of the eye examination and the results of the automated image analysis software obtained during the second automated analysis portion of the eye examination ([14], [15], [20], [25], [29], and [32] describe the remote practitioner reviewing the collected data, which includes refraction data and the results of the automated analysis, in order to diagnose the patient and generate an examination report);

but does not expressly disclose:
the equipment controller configured to receive commands over a network to enable remote control of the ophthalmic equipment by the one or more remote individuals;
the refractive measurement device being an auto-phoropter;
the one or more connections enabling the one or more remote individuals to conduct one or more subjective refraction tests for the customer over the network and to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter;
the refraction results being subjective refraction results generated based on the one or more subjective refraction tests.

However, Hosoi teaches that it was old and well known in the art of ophthalmic examination before the effective filing date of the claimed invention to include an auto-phoropter as a refractive measuring device (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”), to configure an equipment controller to receive commands over a network to enable remote control of ophthalmic equipment by one or more remote individuals (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations), to use one or more established connections to enable the one or more remote individuals to conduct one or more subjective refraction tests for a customer over the network (Column 5 lines 3-61 describe the remote individual administering a subjective refraction exam to the patient via the network) and to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter (Column 1 line 64 – Column 2 line 6, Column 2 lines 63-65, and Column 3 lines 2-22 describe using a computer to control the auto-phoropter; Column 5 lines 34-65 describes switching out lenses of the auto-phoropter during an examination), and to generate subjective refraction results based on the one or more subjective refraction tests (Column 5 line 65 – Column 6 line 14 describe generating and outputting the final exam results).
Therefore it would have been obvious to one of ordinary skill in the art of ophthalmic examination before the effective filing date of the claimed invention to modify the system of Franz to include an auto-phoropter as a refractive measuring device, to configure the equipment controller to receive commands over a network to enable remote control of the ophthalmic equipment by the one or more remote individuals, to use the one or more established connections to enable the one or more remote individuals to conduct one or more subjective refraction tests for a customer over the network and to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter, to generate subjective refraction results based on the one or more subjective refraction tests as taught by Hosoi since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case Franz already discloses an equipment controller which receives commands to allow an individual to control ophthalmic equipment including a refractive measurement device, establishing connections between the equipment controller and a remote device used by a remote individual during conducting of refractive tests in an eye examination, and generating results based on those refraction tests. Modifying those elements to include the auto-phoropter as a refractive device and to allow the remote individual to control the lenses of the auto-phoropter over the network via the established connection and then use that subjective test to generate the subjective refraction results as taught by Hosoi would perform that same function in the system of Franz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 12 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out with respect to claim 5.

Claim 13 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out with respect to claim 6.

Claim 14 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out with respect to claim 7.

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al (US Patent Application Publication 2007/0195267) in view of Hosoi et al (US 5,956,121) as applied to claims 1 and 8, and further in view of Imamura et al (US Patent Application Publication 2012/0130270).

With respect to claim 3, Franz/Hosoi teach the system of claim 1. Franz does not expressly disclose the one or more tests conducted during the eye examination include at least one diabetic retinopathy test; and the evaluation data comprises results associated with the at least one diabetic retinopathy test.
However, Imamura teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to conduct a diabetic retinopathy test during an eye examination and to include the results associated with the diabetic retinopathy test in patient evaluation data ([37], [39], [44], [65], and [73] describe performing a test for detecting diabetic retinopathy in a patient and saving the results).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Franz and Hosoi to conduct a diabetic retinopathy test during the eye examination and to include the results associated with the diabetic retinopathy test in the patient evaluation data as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Franz and Hosoi already teaches performing various vision and eye tests during an eye examination, and including a diabetic retinopathy test and results as part of those functions as taught by Imamura would perform those same functions in the combination of Franz and Hosoi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 4, Franz/Hosoi teach the system of claim 3. Franz does not expressly disclose wherein the diabetic retinopathy test is conducted, at least in part, with the assistance of the one or more remote individuals.
However, Imamura teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to conduct a diabetic retinopathy test during an eye examination with the assistance of one or more remote individuals ([37], [39], [44], and [65] describe performing a test for diabetic retinopathy; Figure 1, [43], [99], and [133] describe providing the results to a user over external networks such as the Internet, i.e. a remote individual).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Franz and Hosoi to conduct a diabetic retinopathy test during the eye examination with the assistance of one or more remote individuals as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Franz and Hosoi already teaches a remote individual performing various vision tests during an eye examination, and including a diabetic retinopathy test as part of those tests as taught by Imamura would perform that same function in the combination of Franz and Hosoi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 10 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out with respect to claim 3.

Claim 11 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out with respect to claim 4.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haq (US Patent Application Publication 2008/0275311) discloses a system for remote medical and optical examination in which multiple remote physicians may participate in the examination and review the examination data (Abstract, [33], [107], [121], [122], [132], [140], and [147]).
Mangoubi et al (US Patent Application Publication 2012/0065518) discloses a system for ocular image capture and automatic diagnosis involving remote practitioners and analysis on remote servers ([29], [33], [45], [46], [54], and [56]).
J. Liu et al, Automatic Glaucoma Diagnosis from Fundus Image discloses a system for collecting and automatically screening fundus images for glaucoma (Abstract).
Ege et al, Screening for diabetic retinopathy using computer based image analysis and statistical classification discloses a system for automatically processing retinal images in order to detect diabetic retinopathy in patients (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626